The appellant has filed a motion for rehearing in which it is forcefully presented that the evidence is insufficient to support the jury's verdict. This view would be tenable if the State relied upon circumstantial evidence alone. The case is built upon the direct testimony of the prosecutrix, who is a very small child, and her evidence is supported by circumstances. We see no reason why the jury's verdict would not be supported by the child's evidence alone if in the minds of the jury her testimony was considered credible. Her evidence in the instant case was very clear and positive, and given in intelligent language. It is denied by appellant in a most positive way but the jury took the State's view of the case and we see no grounds for a reversal.
Appellant's motion for a rehearing is overruled. *Page 152